Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I (figures 4A-4B) directed to Claims 1-10 and 12-15 in the reply filed on 6/13/2022 is acknowledged. Applicant’s traversal is on the grounds that the subject matter of the listed species is allegedly sufficiently related that a search for the subject matter of any one of the species would allegedly encompass a search for the subject matter of the remaining species. This is not deemed to be persuasive as each of the species illustrate different structural features of the metal housing which would require different search queries, and thus, the species require a different field of search. The election/restriction requirement is still deemed proper and is therefore made FINAL, and Claims 11 and 16-20 are now withdrawn from further examination.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 4 Line 1-2: “the contact areas. the dimensions, or the shapes of two of the contact portions are different.” 
Claim 5 Line 1-2: “the lengths, the widths. or the thicknesses of two of the contact portions are different." 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the recitation of, “the contact points” in Line 5 lacks antecedent basis. 
Regarding Claim 3, the recitation of, 
“the contact points” in Line 2 lacks antecedent basis. 
“the contact portions” in Lines 2-3 lacks antecedent basis. 
Regarding Claim 4, the recitation of “the contact portions” in Line 2 is unclear if this is part of two or more contact portions in Claim 3, Line 1. For the purposes of prior art examination, the recitation is considered to mean “said two or more contact portions” and Applicant is suggested to amend the limitation accordingly. 
Regarding Claim 5, the recitation of “the contact portions” in Line 2 is unclear if this is part of two or more contact portions in Claim 3, Line 1. For the purposes of prior art examination, the recitation is considered to mean “said two or more contact portions” and Applicant is suggested to amend the limitation accordingly. 
Regarding Claim 9, the recitation of, “the inner surface” in Line 2 lacks antecedent basis. 
Regarding Claim 15, the recitation of “the thickness of the contact portion is less than the thickness of the metal housing at the periphery of the shaft mounting hole” is unclear and renders the claim indefinite as the thickness of the contact portion and the thickness of the metal housing at the periphery of the shaft mounting hole are the same thickness as illustrated in figure 4A of the instant application.
Claims 2-8, 10, and 12-15 are also rejected by virtue of their dependency.
**Any and all claims rejected above under 112(b), if rejected with art below under sections 102 and/or 103, is/are rejected as best understood.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 11,401,941 B1) in view of Huang et al. (US 9,568,008 B2) hereinafter referred to as Saito and Huang respectively.

    PNG
    media_image1.png
    464
    557
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    653
    631
    media_image2.png
    Greyscale

Regarding Claim 1, Saito discloses an impeller (10, figure 3 also reproduced/annotated above), comprising: 
a metal housing (holder 12 made of metal, see Col 3 Lines 14 and figure 3), having a shaft mounting hole (12c, figure 4 also reproduced/annotated above), wherein an inner surface (see annotated figure 4) of the shaft mounting hole has at least three contact points (see points P, annotated figure 4); 
a shaft (11, figure 3), passing through the shaft mounting hole (see figure 3) and affixed by the contact points (best seen from figure 3), wherein the contact points are closer to the shaft than other portions of the inner surface (points P are closer to shaft than other circumferential portions of the inner surface, see annotated figure 4); and 
a member (fixing member 13, figure 3), wherein the member is in contact with the shaft in the shaft mounting hole (see figure 3).
Saito is silent on the member being made of plastic.
Huang relates to a rotor structure which is in the same field of endeavor as the claimed invention and teaches of a fixing member being made of plastic (see bushing 22 made of plastic, Col 5 Lines 52-55 and figure 2B also reproduced below).

    PNG
    media_image3.png
    519
    561
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fixing member of Saito made of plastic, since there is an art recognized suitability to use plastic for the intended purpose of material selection of a fixing member.
Regarding Claim 2, Saito as modified by Huang, discloses that the plastic member is in contact with the inner surface (best seen in Saito: figure 3).
Regarding Claim 3, Saito discloses that two or more contact portions (see highlighted areas C, annotated figure 4) are formed on the inner surface (see annotated figure 4), and the contact points are formed on the contact portions (see annotated figure 4).
Regarding Claim 4, Saito discloses that the contact areas, the dimensions, or the shapes of two of the contact portions are different (see highlighted areas C, annotated figure 4).
Regarding Claim 5, Saito discloses that the lengths, the widths, or the thicknesses of two of the contact portions are different (see highlighted areas C, annotated figure 4).
Regarding Claim 6, Saito as modified by Huang discloses and teaches all of the limitations of Claim 1 as discussed above, but is silent on an embossing texture being formed on the shaft or the inner surface, and at least a portion of the embossing texture is in contact with the plastic member.
Huang further teaches an embossing texture being formed on the shaft (end 231 of shaft 23 is embossed, see Col 5 Lines 4-6 and figure 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of Saito by incorporating the teaching of Huang and have an embossing texture being formed on the shaft, and thereby result in an embossing texture being formed on the shaft or the inner surface, and at least a portion of the embossing texture being in contact with the plastic member. Including an embossing texture provides the benefit of forming a firm connection between the shaft and plastic member.
Regarding Claim 7, Saito discloses that the metal housing divides the shaft into an upper section, a middle section, and a lower section (see annotated figure 3), and the plastic member is in contact with the middle section and extended to contact at least a portion of the upper section or a portion of the lower section (see annotated figure 3).
Regarding Claim 8, Saito discloses that the metal housing has an upper surface (see annotated figure 3) and a lower surface (see annotated figure 3) opposite to the upper surface (see annotated figure 3), and the plastic member is further in contact with the upper surface and the lower surface (see annotated figure 3).
Regarding Claim 9, Saito discloses an impeller (10, figure 3), comprising: 
a metal housing (holder 12 made of metal, see Col 3 Lines 14 and figure 3), having a shaft mounting hole (12c, figure 4), wherein the inner surface (see annotated figure 4) of the shaft mounting hole has a contact portion (see P, annotated figure 3); 
a shaft (11, figure 3), passing through the shaft mounting hole (see figure 3) and affixed by the contact portion (best seen from figure 3); and 
a member (fixing member 13, figure 3), wherein the member is in contact with the shaft in the shaft mounting hole (see figure 3).
Saito is silent on the member being made of plastic.
Huang relates to a rotor structure which is in the same field of endeavor as the claimed invention and teaches of a fixing member being made of plastic (see bushing 22 made of plastic, Col 5 Lines 52-55 and figure 2B also reproduced below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fixing member of Saito made of plastic, since there is an art recognized suitability to use plastic for the intended purpose of material selection of a fixing member.
Regarding Claim 10, Saito as modified by Huang, discloses that the plastic member is in contact with the inner surface (best seen in Saito: figure 3).
Regarding Claim 12, Saito as modified by Huang discloses and teaches all of the limitations of Claim 1 as discussed above, but is silent on an embossing texture being formed on the shaft or the inner surface, and at least a portion of the embossing texture is in contact with the plastic member.
Huang further teaches an embossing texture being formed on the shaft (end 231 of shaft 23 is embossed, see Col 5 Lines 4-6 and figure 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of Saito by incorporating the teaching of Huang and have an embossing texture being formed on the shaft, and thereby result in an embossing texture being formed on the shaft or the inner surface, and at least a portion of the embossing texture being in contact with the plastic member. Including an embossing texture provides the benefit of forming a firm connection between the shaft and plastic member.
Regarding Claim 13, Saito discloses that the metal housing divides the shaft into an upper section, a middle section, and a lower section (see annotated figure 3), and the plastic member is in contact with the middle section and extended to contact at least a portion of the upper section or a portion of the lower section (see annotated figure 3).
Regarding Claim 14, Saito discloses that the metal housing has an upper surface (see annotated figure 3) and a lower surface (see annotated figure 3) opposite to the upper surface (see annotated figure 3), and the plastic member is further in contact with the upper surface and the lower surface (see annotated figure 3).
**Regarding Claim 15, the claim was not meaningfully understood to apply art or indicate allowable (see 112(b) section above). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7,122,924 B2 relates to an impeller of a rotor device (see figure 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sabbir Hasan/Primary Examiner, Art Unit 3745